Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 19, 2021

                                     No. 04-20-00607-CV

                           IN THE INTEREST OF A.J.D., a Child,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 20-0025-CV-C
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                        ORDER
    Appellee has filed a motion for extension of time to file its brief. We grant the motion and
order appellee's brief due March 3, 2021.


                                                   ___________________________________
                                                   Luz Elena D. Chapa, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court